COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-13-00373-CR
Style:                    Norma Jean Clark
                          v The State of Texas
Date motion filed*:       November 14, 2013
Type of motion:           Motion to Reset the Briefing Schedule or Extend Time to File Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

If motion to extend time:
       Original due date:                  September 13, 2013
       Number of extensions granted:           2         Current Due date: November 14, 2013
       Date Requested:                     December 14, 2013

Ordered that motion is:

             Granted
              If document is to be filed, document due: December 20, 2013
                      No further extensions of time will be granted absent extraordinary
                       circumstances
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         The supplemental reporter’s record was filed on November 20, 2013. Appellant’s
         brief is ordered filed no later than December 20, 2013. No further extensions will
         be granted absent extraordinary circumstances.


Judge's signature: /s/ Sherry Radack

Panel consists of ____________________________________________

Date: November 26, 2013
November 7, 2008 Revision